DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered. Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1 requires “requesting, by the processing system, a recommendation for alternate content based on the biometric measurement of the user from the content server, wherein the content server adjusts the content according to the biometric measurement to generate the alternate content”. The specification does not disclose this limitation. More specifically, the specification does not disclose that a content server adjusts the content according to the biometric measurement to generate the alternate content.
Pages 7-8 of the remarks of 30 April 2021 refer to paragraph 26 of the instant specification to show support for the above-mentioned claim limitation. However, nothing in this paragraph discloses that a content server (or marketplace 240) adjusts (i.e. changes or modifies) the (original) content in any manner whatsoever, much less according to the biometric measurement. Also, nothing in this paragraph discloses that the content server (or marketplace 240) generates (i.e. creates) the alternate content. Paragraphs 29 and 37 of the specification are the only other paragraphs that mention the phrase “biometric” and these paragraphs are less relevant and thus also do not disclose the claim limitation. Thus, there is no support in the specification for “requesting, by the processing system, a recommendation for alternate content based on the biometric measurement of the user from the content server, wherein the content server adjusts the content according to the biometric measurement to generate the alternate content”. Furthermore, note that the last limitation of claim 1 sets forth the steps of replacing portions of the content using the (generated) alternate content. Nothing in the specification discloses a two-step process of adjusting or editing (original) content in the manner claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al., US 20200275158 A1, hereinafter Gaur  in view of Klappert et al., Pub. No.: US 20150178511 A1, hereinafter Klappert.

As per claim 1, Gaur discloses A method, comprising: 
receiving, by a processing system including a processor, a request to play content (at least paragraph 53 discloses a user selecting content item 201 for playback); 
Gaur does not explicitly disclose determining, by the processing system, a biometric measurement of a user; providing, by the processing system, the biometric measurement to a content server 
Klappert discloses the determining and providing limitations in paragraphs 19, 32, 36, 81 and 101. Multiple examples of the content server, as claimed, include the “another device or entity” or “advertiser” in paragraphs 28, 36, 44, 101; “one source device” comprising “content source 416” and “entity device 418” in paragraph 77; “remote media server” in paragraph 78; and/or the “remote server” portion of media guidance application in paragraph 81, etc.
requesting, by the processing system, a recommendation for alternate content (at least Gaur paragraphs 38, 47, 55-61 disclose that based on a playing content item’s scene or frame information, and their respective genre maps, genre based dynamic content editing identifies (e.g. requesting) alternative safe audio frames and/or subtitles and alternative safe video frames and/or subtitles that have less profanity/lewd language, less violence/gore; additionally, and/or, alternatively, paragraphs 43-45, 59 disclose labels and metadata corresponding to content item audio and video frames that are used to dynamically provide replacement alternative safe audio and video content (another example of the claimed requesting)) based on the biometric measurement of the user from the content server, wherein the content server adjusts the content according to the biometric measurement to generate the alternate content (see Klappert as cited above including at least paragraphs 36, 60, 101); 
receiving, by the processing system, the recommendation for the alternate content from a user library stored on the content server and associated cue points in the content (see mapping of Gaur paragraph 59, note that the alternate content recommendations include alternative audio frames or alternative subtitles, and/or alternative video frames or alternative images, each of which corresponds to particular frames of the content (e.g. associated content cue points) and see Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for multiple examples of receiving  content recommendations from a remote location);  
obtaining, by the processing system, the alternate content from the content server (Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101); and 
presenting, by the processing system, portions of the content and presenting the alternate content that replaces other portions of the content at the associated cue points (see Gaur as cited above including at least paragraph 59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Klappert’s teaching, in the related field of endeavor of providing users with more relevant content, would have allowed Gaur’s method to request alternate content recommendations (see Gaur, paragraphs 38, 47, 55-61) based on biometric measurements corresponding to a threshold biometric measurement (see Klappert, paragraph 19, 32, 36 and 101) in order to provide the user with content that is more user-relevant and more appropriate for the user at a particular point in time based on his/her measurable characteristics corresponding to his/her physiological condition which results in a system that provides the user with a more personalized experience as described by Klappert in at least paragraphs 1, 5, 6, 23, 24, 49, 118.

Gaur discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving a request to play content (at least paragraph 53 discloses a user selecting content item 201 for playback); 
Gaur does not explicitly disclose determining a biometric measurement of a user; providing the biometric measurement to a content server; however, in the related field of endeavor of providing users with more relevant content, Klappert discloses the determining and providing limitations in paragraphs 19, 32, 36, 81 and 101. Multiple examples of the content server, as claimed, include the “another device or entity” or “advertiser” in paragraphs 28, 36, 44, 101; “one source device” comprising “content source 416” and “entity device 418” in paragraph 77; “remote media server” in paragraph 78; and/or the “remote server” portion of media guidance application in paragraph 81, etc.
requesting a recommendation for alternate content (at least Gaur paragraphs 38, 47, 55-61 disclose that based on a playing content item’s scene or frame information, and their respective genre maps, genre based dynamic content editing identifies (e.g. requesting) alternative safe audio frames and/or subtitles and alternative safe video frames and/or subtitles that have less profanity/lewd language, less violence/gore; additionally, and/or, alternatively, paragraphs 43-45, 59 disclose labels and metadata corresponding to content item audio and video frames that are used to dynamically provide replacement alternative safe audio and video content (another example of the claimed requesting)) based (see Klappert as cited above including at least paragraphs 36, 60, 101); receiving the recommendation for the alternate content from a user library stored on the content server and associated cue points in the content (see mapping of previous limitation – see at least Gaur paragraph 59, note that the alternate content recommendations include alternative audio frames or alternative subtitles, and/or alternative video frames or alternative images, each of which corresponds to particular frames of the content (e.g. associated content cue points) and see Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for multiple examples of receiving  content recommendations from a remote location); obtaining the alternate content from the content server (Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101);and, presenting portions of the content and presenting other portions of the content mixed with the alternate content at the associated cue points (see Gaur as cited above including paragraphs 55-59 wherein at least insertion of alternative content or replacement of only subtitles are both examples of mixing).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Klappert’s teaching, in the related field of endeavor of providing users with more relevant content, would have allowed Gaur’s method to request alternate content recommendations (see Gaur, paragraphs 38, 47, 55-61) based on biometric measurements corresponding to a Klappert, paragraph 19, 32, 36 and 101) in order to provide the user with content that is more user-relevant and more appropriate for the user at a particular point in time based on his/her measurable characteristics corresponding to his/her physiological condition which results in a system that provides the user with a more personalized experience as described by Klappert in at least paragraphs 1, 5, 6, 23, 24, 49, 118.

As per claim 2, Gaur as modified discloses the method of claim 1, wherein the requesting of the recommendation for the alternate content is based on semantic metadata embedded in the content (see at least paragraphs 44-46, 56, 59).

As per claim 5, Gaur as modified discloses the method of claim 1, further comprising: mixing, by the processing system, the alternate content with the content (see rejection of claim 1 including paragraphs 55-59 wherein at least insertion of alternative content or replacement of only subtitles are both examples of mixing). 

As per claim 9, Gaur as modified discloses the device of claim 8, wherein the content server generates the alternate content based on semantic metadata embedded in the content (see at least paragraphs 44-46, 56, 59 of Gaur and Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101).

Gaur as modified discloses the non-transitory, machine-readable medium of claim 15, wherein the content server generates the alternate content based on semantic metadata embedded in the content (see at least paragraphs 44-46, 56, 59 of Gaur and Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101).

As per claim 15 it is analogous to independent claims rejected above and therefore likewise rejected. See paragraphs 17-21 of Gaur for the machine-readable medium of claim 15.

Claims 3, 4, 6, 7, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur as modified above and further in view of Neumann et al., Pub. No.: US 20160274744 A1, hereinafter Neumann.

As per claim 3, Gaur as modified discloses the method of claim 1. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the requesting of the recommendation for the alternate content is based on social media recommendations concerning the content, the alternate content, or a combination thereof (Neumann, paragraphs 26, 67, and 86).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching in the related field of endeavor of personalizing content for playback 

As per claim 4, Gaur as modified discloses the method of claim 1. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the requesting of the recommendation for the alternate content is based on popularity of using the alternate content with the content (Neumann, paragraphs 26, 67, and 86).	
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 

As per claim 6, Gaur as modified discloses the method of claim 5. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the mixing comprises modifying a tempo, a key, a spectral signature, or a combination thereof of the alternate content, thereby creating adapted alternate content (Neumann, at least paragraph 67 discloses selecting alternative content (e.g. PG rated movie version) for inclusion in presentation of media and then also selecting appropriate advertisements for replacement of the commercials in the alternative content that was selected for inclusion in presentation of media (e.g. creating adapted alternate content). The original content being modified by the two alternative content results in a modification of all of tempo, key, spectral signature etc. of the original content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 52, 11. As stated in paragraph 26 “In some examples, the system may provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users.” Paragraph 86 also makes it clear that “For example, in some examples, the recommendation may be provided in response to a user request for recommendations and may include presenting popular and/or trending programs in a list of programs to be displayed to the user” and that “the discovery platform 440 may select alternative content for inclusion in a presentation of a media content item based on activity of other similar users in a cluster associated with the user.”

As per claim 7, Gaur as modified discloses the method of claim 6, wherein the mixing comprises replacing a portion of the content with the adapted alternate content (see rejection of claim 6 with motivation to combine as cited above).

As per claim 10, Gaur as modified discloses The device of claim 8. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the content server generates the alternate content based on social media recommendations (see Neumann, paragraphs 26, 67, and 86 as well as Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for the content server).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 52, 11. As stated in paragraph 26 “In some examples, the system may provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users.” Paragraph 86 also makes it clear that “For example, in some examples, the recommendation may be provided in response to a user request for recommendations and may include presenting popular and/or trending programs in a list of programs to be displayed to the user” and that “the discovery platform 440 may select alternative content for inclusion in a presentation of a media content item based on activity of other similar users in a cluster associated with the user.”

As per claim 11, Gaur as modified discloses The device of claim 8. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the content server generates the alternate content based on popularity of using the alternate content with the content (see Neumann, paragraphs 26, 67, and 86 as well as Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for the content server).  
Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 52, 11. As stated in paragraph 26 “In some examples, the system may provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users.” Paragraph 86 also makes it clear that “For example, in some examples, the recommendation may be provided in response to a user request for recommendations and may include presenting popular and/or trending programs in a list of programs to be displayed to the user” and that “the discovery platform 440 may select alternative content for inclusion in a presentation of a media content item based on activity of other similar users in a cluster associated with the user.”

As per claim 17, Gaur as modified discloses The non-transitory, machine-readable medium of claim 15. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the content server generates the alternate content based on social media recommendations concerning the content (see Neumann, paragraphs 26, 67, and 86 as well as Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for the content server).  
Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 52, 11. As stated in paragraph 26 “In some examples, the system may provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users.” Paragraph 86 also makes it clear that “For example, in some examples, the recommendation may be provided in response to a user request for recommendations and may include presenting popular and/or trending programs in a list of programs to be displayed to the user” and that “the discovery platform 440 may select alternative content for inclusion in a presentation of a media content item based on activity of other similar users in a cluster associated with the user.”

As per claim 18, Gaur as modified discloses The non-transitory, machine-readable medium of claim 15. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the content server generates the alternate content based on popularity of using the alternate content with the content (see Neumann, paragraphs 26, 67, and 86 as well as Klappert 19, 28, 32, 36, 44, 77, 78, 81, 101 for the content server).  
Neumann’s teaching in the related field of endeavor of personalizing content for playback would have allowed the combined method to provide more relevant alternate content for an improved personalized experience as described in the abstract and at least paragraphs 5, 21, 52, 11. As stated in paragraph 26 “In some examples, the system may provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users.” Paragraph 86 also makes it clear that “For example, in some examples, the recommendation may be provided in response to a user request for recommendations and may include presenting popular and/or trending programs in a list of programs to be displayed to the user” and that “the discovery platform 440 may select alternative content for inclusion in a presentation of a media content item based on activity of other similar users in a cluster associated with the user.”

As per claims 12 and 19-20 they are analogous to claims above and are therefore likewise rejected. 

As per claim 13, Gaur as modified discloses The device of claim 12, wherein the modifying is based on semantic metadata embedded in the content (Gaur, see at least paragraphs 44-46, 56, 59; and see Neumann, paragraphs 26, 67, and 86 with motivation to combine as cited above).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Gaur as modified and further in view of Teiser et al., Pub. No.: US 20140278845 A1, hereinafter Teiser. 

As per claim 14, Gaur as modified discloses the method of claim 8. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of enhancing content, Teiser discloses wherein the operations further comprise indexing a new recommendation for new alternate content of the user library and new cue points in the content (see at least paragraphs 24, 25, 46, 52 which disclose indexing supplemental/associated/enhanced content that is stored in association with a target media or sample (i.e. cue point)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Teiser’s teaching, in the related field of endeavor of enhancing content, would have allowed the combined method to provide more relevant newly retrieved alternate content by storing such content in a database to be presented subsequently based upon a cue, for an enhanced and relevant user experience as described in paragraphs 1 and 14. See at least paragraphs 24, 25, 46, 52 which disclose indexing supplemental/associated/enhanced content that is stored in association with a target media or sample, the content be new, relevant content for users.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. 
On page 7 of the remarks, Applicant points to paragraph 26 of the specification to show support for providing, by the processing system, the biometric measurement to a content server, and requesting, by the processing system, a recommendation for alternate content based on the biometric measurement of the user from the content server, wherein the content server adjusts the content according to the biometric measurement to generate the alternate content. However, as mentioned in the 35 USC 112(a) rejection, the specification does not disclose that a content server (or marketplace 240) adjusts (i.e. changes or modifies) the (original) content in any manner whatsoever, much less according to the biometric measurement. Also, the specification does not disclose that the content server (or marketplace 240) generates (i.e. creates) the alternate content.
On page 9 of the remarks, Applicant argues that neither Gaur nor Klappert disclose the above-mentioned claim limitation. Examiner respectfully disagrees. Multiple examples of the claimed content server, as claimed, are present in Klappert including the “another device or entity” or “advertiser” in paragraphs 28, 36, 44, 101; “one source device” comprising “content source 416” and “entity device 418” in paragraph 77; “remote media server” in paragraph 78; and/or the “remote server” portion of media guidance application in paragraph 81, etc. Regarding the limitation wherein the content server adjusts the content according to the biometric measurement to generate the alternate content, see Klappert at least paragraphs 36, 60, and 101.
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Duca et al.
SYSTEM AND METHOD FOR FILTERING INTERNET TRAFFIC AND OPTIMIZING SAME 
US 20180020002 A1; see paragraphs 58, 80 with respect to claims 1, 8 and 15

Littlefield
System and method for integration of instant messaging and virtual environment clients
US 20060075055 A1; see paragraph 33 with respect to claims 1, 8 and 15


NPL: Jin, S.H., Cho, J.H. & Ro, Y.M. Real-time content filtering for live broadcasts in TV terminals. Multimed Tools Appl 36, 285–301 (2008). https://doi.org/10.1007/s11042-007-0148-1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154